DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung US-20190350634-A1.
With respect to claim 1, Jung teaches a cryoablation catheter (Jung 0041) comprising: a catheter shaft (Jung 0010); a guidewire lumen disposed within the catheter shaft (Jung 0065 and Fig. 3A 327A and 328A); a cryoballoon having a first end connected to the guidewire lumen (Jung 0066 Fig. 3A 327A and 330A) and an opposite second end connected to the catheter shaft (Jung 0066 Fig. 3A 378A and 330A) , the cryoballoon configured to transition between a deflated state and an inflated state (Jung 0010), the cryoballoon having a maximum circumference in the inflated state (Jung 0010); a proximal electrode array having a plurality of proximal electrodes arranged around the cryoballoon and located 
With respect to claim 2, Jung teaches the cryoablation catheter of claim 1, further comprising plurality of first conductors that are at least partially embedded within at least a portion of the catheter shaft (Jung 0017 Fig. 2B 254AT and 254AS) and operatively coupled to the proximal electrode array (Jung 0075 and Fig. 2B).  
With respect to claim 3, Jung teaches the cryoablation catheter of claim 2, further comprising a plurality of second conductors (Jung 0017 Fig. 2B 254AT and 254AS) that are attached to the guidewire lumen and operatively coupled to the distal electrode array (Jung 0075 and Fig. 2B).  
With respect to claim 4, Jung teaches the cryoablation catheter of claim 2, further comprising a conductor lumen disposed about the guidewire lumen (Jung 0075 Fig. 4 327A and 354AT 354AF 354AS), and a plurality of second conductors carried by the conductor lumen and operatively coupled to the distal electrode array.  35FBD Ref. No.: 432469.005143 BSC Ref. No.: 18-0324US01

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5, 6, 7, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US-20190350634-A1 in view of Dupelle US-20130325096-A1.
With respect to claim 5, although Jung teaches all elements of claim 1, wherein the distal electrode array includes a plurality of distal flex circuits (Jung 0012 and Fig. 5A 534), it fails to teach three distal electrodes.
However, in the same field of endeavor, Dupelle teaches wherein each of the distal flex circuits includes at least three of the distal electrodes (Dupelle 0051 Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flex circuit electrode array of Jung with the three electrodes of Dupelle in order to configure the electrode group to be more effective.
With respect to claim 6, although Jung in view of Dupelle teach all elements of claim 5 as above it fails to teach a triangular configuration.
However, in the same field of endeavor, Dupelle teaches wherein each of the distal flex circuits includes three of the distal electrodes arranged in a substantially triangular configuration (Dupelle 0051 and Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flex circuit electrode array of Jung in view of Dupelle with the triangular configuration of Dupelle in order to better achieve a desired geometrical electrode configuration.
With respect to claim 7, although Jung in view of Dupelle teach all of the elements of claim 5 as above it fails to teach a square configuration.
However, in the same field of endeavor, Dupelle teaches wherein each of the distal flex circuits includes four of the distal electrodes arranged in a substantially square configuration (Dupelle 0068 and 
With respect to claim 8, although Jung in view of Dupelle as above teach all of the elements of claim 5 wherein the proximal electrode array includes a plurality of proximal flex circuits (Jung 0073 Fig. 5A) it fails to teach a circuit including three proximal electrodes.
However, in the same field of endeavor Dupelle teaches wherein each of the proximal flex circuits includes at least three of the proximal electrodes (Dupelle 0051 Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flex circuit of Jung in view of Dupelle with the three proximal electrodes of Dupelle in order to achieve the desired electrode circuit configuration. 
With respect to claim 9, although Jung in view of Dupelle as above teach all of the elements of claim 8 it fails to teach a triangular configuration.
However, in the same field of endeavor Dupelle teaches wherein each of the proximal flex circuits includes three of the proximal electrodes arranged in a substantially triangular configuration (Dupelle 0051 Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flex circuit of Jung in view of Dupelle with the triangular configuration of Dupelle in order to achieve the desired electrode circuit configuration.
With respect to claim 10, although Jung in view of Dupelle as above teach all of the elements of claim 8 it fails to teach a square configuration.
However, in the same field of endeavor Dupelle teaches wherein each of the proximal flex circuits includes four of the proximal electrodes arranged in a substantially square configuration (Dupelle 0068 Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the . 
Claim 11, 13, 14, 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US-20190350634-A1 in view of Salahieh US-20170042614-A1. 
With respect to claim 11, although Jung teaches a cryoablation catheter (Jung 0041) comprising: a catheter shaft (Jung 0010); a guidewire lumen disposed within the catheter shaft (Jung 0065 and Fig. 3A 327A and 328A); a cryoballoon having a first end connected to the guidewire lumen (Jung 0066 Fig. 3A 327A and 330A)  and an opposite second end connected to the catheter shaft (Jung 0066 Fig. 3A 378A and 330A), the 35FBD Ref. No.: 432469.005143BSC Ref. No.: 18-0324US01cryoballoon configured to transition between a deflated state and an inflated state (Jung 0010); an electrode array including a plurality of first flex circuits secured to the cryoballoon (Jung 0012 and Fig. 5A 534) it fails to teach electrode configuration defining planes.
However, in the same field of endeavor, Salahieh teaches each of the first flex circuits including at least three spaced apart electrodes positioned substantially equidistant from one another (Salahieh 0139 Fig. 13B 6), wherein the plurality of first flex circuits are arranged so that certain of the electrodes are disposed around the cryoballoon so as to define a first plane when the cryoballoon is in the inflated state (Salahieh 0154 and Fig. 18N), and certain other ones of the electrodes are disposed around the cryoballoon to define a second plane when the cryoballoon is in the inflated state (Salahieh 0154 Fig. 18N), the first and second planes lying in a direction orthogonal to a longitudinal axis of the catheter shaft (Salahieh 0154 Fig. 18N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flex circuits of Jung with the electrode configuration of Salahieh in order to reduce additive stenosis.
With respect to claim 13, although Jung in view of Salahieh as above teach all elements of the cryoablation catheter of claim 11, it fails to teach a square configuration.

With respect to claim 14, although Jung in view of Salahieh as above teach all elements of the cryoablation catheter of claim 11,  it fails to teach the distal location of the flexible circuits.
However, in the same field of endeavor Salahieh teaches wherein the cryoballoon includes a proximal outer surface and a distal outer surface (Salahieh Abstract and Fig. 18E), and wherein the plurality of first flex circuits are secured to the distal outer surface of the cryoballoon (Salahieh 0171 and Fig. 18E D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cryoablation catheter of Jung in view of Salahieh with the distal placement of flexible circuits of Salahieh in order to effectively contact targeted tissue.
With respect to claim 15, although Jung in view of Salahieh as above teach all elements of the cryoablation catheter of claim 14, it fails to teach the proximal location of the flexible circuits.
However, in the same field of endeavor Salahieh teaches further comprising a plurality of second flex circuits secured to the proximal outer surface of the cryoballoon (Salahieh 0171 and Fig. 18E P), each of the second flex circuits including at least three spaced apart electrodes positioned substantially equidistant from one another (Salahieh 0139 Fig. 13B 6), wherein the plurality of second flex circuits are arranged so that certain of the electrodes of the plurality of second flex circuits are disposed around the cryoballoon so as to define a third plane (Salahieh 0195 Fig. 28A) when the cryoballoon is in the36FBD Ref. No.: 432469.005143BSC Ref. No.: 18-0324US01 inflated state (Salahieh 0171 and Fig. 18E D and Fig. 13B), and certain other ones of the electrodes of the plurality of second flex circuits are disposed around the cryoballoon to define a fourth plane when the cryoballoon is in the inflated state, the third and fourth planes (Salahieh 0195 
With respect to claim 16, although Jung in view of Salahieh as above teach all elements of the cryoablation catheter of claim 15, it fails to teach the attachment of the conductors.
However, in the same field of endeavor Jung further teaches further comprising a plurality of second conductors that are attached to or embedded within the catheter shaft (Jung 0017 Fig. 2B 254AT and 254AS) and operatively coupled to the distal electrode array (Jung 0075 and Fig. 2B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cryoablation catheter of Jung in view of Salahieh with the conductor attachment of Jung in order to energize the electrodes of the ablation catheter. 
With respect to claim 17, although Jung in view of Salahieh as above teach all elements of the cryoablation catheter of claim 16, it fails to teach the attachment of the second conductors.
However, in the same field of endeavor Salahieh teaches further comprising a plurality of second conductors that are attached to or embedded within the catheter shaft and operatively coupled to the distal electrode array (Salahieh 0181 and 0096 and Fig. 18P 87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cryoablation catheter of Jung in view of Salahieh with the conductor attachment of Salahieh in order to energize the electrode of the ablation catheter.
With respect to claim 18, although Jung teaches a method of forming a cryoablation catheter (Jung 0041), the method comprising: disposing a guidewire lumen within a catheter shaft (Jung 0065 and Fig. 3A 327A and 328A); attaching a plurality of first flex circuits to a distal surface of an expandable cryoballoon (Jung 0012 and Fig. 5A 534), attaching a first end of the expandable cryoballoon to the guidewire lumen (Jung 0065 and Fig. 3A 327A and 328A); and attaching a second end of the cryoballoon 
However, in the same field of endeavor Salahieh teaches each of the first flex circuits including at least three spaced apart electrodes, the electrodes being positioned substantially equidistant from one another (Salahieh 0139 Fig. 13B 6), wherein the plurality of first flex circuits are arranged so that certain of the electrodes are disposed around the cryoballoon so as to define a first plane when the cryoballoon is in an inflated state (Salahieh 0154 and Fig. 18N), and certain other ones of the electrodes are disposed around the cryoballoon to define a second plane when the cryoballoon is in the inflated state (Salahieh 0154 Fig. 18N), the first and second planes lying in a direction orthogonal to a longitudinal axis of the catheter shaft (Salahieh 0154 Fig. 18N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cryoablation catheter of Jung with the electrode configuration and plane definition of Salahieh in order to more effectively place and utilize the cryoablation catheter.
With respect to claim 19, although Jung in view of Salahieh teach all of the elements of the method of claim 18, it fails to teach the proximal electrode configuration and plane definition. 
However, in the same field of endeavor Salahieh teaches further comprising attaching a plurality of second flex circuits to a proximal surface of the expandable cryoballoon (Salahieh 0171 and Fig. 18E P), each of the second flex circuits including at least three spaced apart electrodes, the electrodes being positioned substantially equidistant from one another (Salahieh 0139 Fig. 13B 6), wherein the plurality of second flex circuits are arranged so that certain of the electrodes are disposed around the cryoballoon so as to define a third plane (Salahieh 0195 Fig. 28A) when the cryoballoon is in an inflated state, and certain other ones of the electrodes are disposed around the cryoballoon to define a fourth plane when the cryoballoon is in the inflated state (Salahieh 0171 and Fig. 18E D and Fig. 13B), the third and fourth planes (Salahieh 0195 and Fig. 28A) lying in a direction orthogonal to the longitudinal axis of . 
Claim 12,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US-20190350634-A1 in view of Salahieh US-20170042614-A1 further in view of Dupelle US-20130325096-A1. 
With respect to claim 12, although Jung in view of Salahieh as above teach every element of the cryoablation catheter of claim 11, it fails to teach the triangular electrode configuration.
However, in the same field of endeavor Dupelle teaches the electrodes of each first flex circuit are positioned in a substantially triangular configuration (Dupelle 0051 and Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cryoablation catheter of Jung in view of Salahieh with the electrode configuration of Dupelle in order to achieve the desired geometrical electrode configuration for plan definition.
With respect to claim 20, although Jung in view of Salahieh as above teach every element of the method of claim 19, it fails to the square or triangular electrode configuration.
However, in the same field of endeavor Dupelle teaches wherein the electrodes of the first and second flex circuits are arranged in a substantially square ration (Dupelle 0068 and Fig. 5) or a substantially triangular (Dupelle 0051 and Fig. 4) configuration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Jung in view of Salahieh with the electrode configuration of Dupelle in order to achieve the desired geometrical electrode configuration and plane definition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GLOTH whose telephone number is (571)272-8869.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER PATRICK GLOTH/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794